DETAILED ACTION

	Amendments to the claims and the specification are acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the recitation: “wherein applying a value of voltage that ensures operation of the circuit within a linear regime of a characteristic curve of the circuit,” the wherein clause does not set forth any active process step. The wherein clauses merely recites applicant's intended result of some unclaimed process in a control process of an oxy-fuel thermal processing. Claim 2 does not recite anything about performing any analysis of any circuit or the collected data, i.e. current as a result 
The same rationale applies to claim 6. The recitation: wherein a distance between ... in a linear regime. The wherein clauses merely recites applicant's intended result of some unclaimed process in a control process of an oxy-fuel thermal processing. Claim 6 does not recite anything about performing any analysis of any of the collected data, i.e. current as a result of applied voltage. One cannot calculate a slope of a characteristic curve in a linear regime from thin air, let alone determining a distance of some components of an oxy-fuel thermal processing apparatus. Claim 6 does not define anything about plotting a curve in view of any analysis. It is unclear how claim 6 can be considered further limiting of claim 1. 
The exact same rational applies to: “the method further comprises determining a slope… a value of a single value of applied voltage in ratio with a corresponding sensed current” in claim 4; and “performing a linear curve fit of the pairs to determine a slope of a characteristic curve… and the flame” in claim 5. 
The examiner respectfully submits that these clauses/statements in claims 2 and 4-6 can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. It is unclear how the clauses further limit the claimed method. It is unclear how these claims can or may be enforceable as claimed.  
Again, the examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is simply stating that the determination for the scope of the claim can be resolved only on review of the 
Regarding claim 5, the recitation: “obtaining a plurality of values of applied voltage and sensed current, associating these plurality of values into applied voltage and sensed current response pairs” is unclear. What does applicant mean by obtaining a plurality of values of applied voltage and sensed current and associating them to themselves? 
In view of the above the examiner respectfully submits that the scope of the claims are unclear and not exactly ascertainable. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson (US 4328049).
Regarding claims 1, 2 and 4-6, Richardson discloses a torch height sensing apparatus which generates information representative of the spacing between a cutting torch and an associated workpiece (abstract). Biasing the torch for positive current flow from the torch to the workpiece insures that flame height sensing occurs in the positive linear region where the sensitivity is greatest due to the availability of thermally emitted electrons at the workpiece (id.). 
The apparatus include a signal processor for processing voltage and current information about the torch flame to obtain the height of the cutting torch above the workpiece. The voltage across the torch flame is detected (e.g. Colum 2, lines 50-69). The current and the voltage measuring means will have to part of the apparatus. 
(See C2/L52-69 and C3/L10-19 in view of Figures 2 and 4) The apparatus generates a signal representative of the spacing of a cutting torch from a workpiece. The torch has a flame with a voltage-current characteristic having a linear portion at a positive current from torch to workpiece. The slope of this linear portion is inversely proportional to the true flame resistance. A positive current signal having a plurality of incremental steps is driven through the torch flame. The current level at each step lies substantially along the linear portion of the voltage-current characteristic. The voltage across the torch flame is detected. By maintaining the current level positive and along the linear portion of the voltage-current characteristic, the flame resistance can be measured substantially without detrimental influence by spurious variables.

Richardson does not explicitly disclose that the voltage is applied and that the current is sensed. However, the voltage-current analysis (inputs and outputs, i.e. the gathered data and the curve fitting) of Richardson; and the inputs and outputs, i.e. the gathered data and the curve fitting in the instant invention are the same. The only difference maybe the axis orientation (I-V vs. V-I).
The examiner respectfully asserts that the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Applicant argues that although the prior art teaches detecting a slope from the current-voltage relationship of a thermal process, the prior art fails to teach or suggest a system that, in response to the such a slope, “adjust[s] a gas mixture that is being fed to the torch.” 

The examiner respectfully submits that the prior art teaches adjusting the height (intensity) of the flame from a slope from the current-voltage relationship of a thermal process. The gas feed to the torch would have to be naturally adjusted. 

Response to Arguments
Applicant's arguments filed on 3/30/21 have been fully considered.
The objections to the claims and the specification are withdrawn. The 112 rejections from the previous action are withdrawn. 
Applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection. However, applicant’s arguments with respect to the newly recited limitations are addressed in the updated prior art rejection section of this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/
Primary Examiner, Art Unit 1798
5/8/21